                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     YING WU, ET AL.,                                    CASE NO. 18-cv-05073-YGR
                                   7                    Plaintiffs,
                                                                                             ORDER ADOPTING MAGISTRATE JUDGE’S
                                   8              vs.                                        REPORT AND RECOMMENDATION;
                                                                                             REMANDING ACTION FOR LACK OF
                                   9     STEVE HOSKINS, ET AL.,                              SUBJECT MATTER JURISDICTION
                                  10                    Defendants.                          Re: Dkt. No. 16
                                  11

                                  12          The Court has reviewed Magistrate Judge Jacqueline Scott Corley’s Report and
Northern District of California
 United States District Court




                                  13   Recommendation to Remand the above-captioned case (Dkt. No. 16 (“Report”)), to which no
                                  14   party has filed an objection. The Court has reviewed the Report carefully. The Court finds the
                                  15   Report correct, well-reasoned, and thorough and adopts it in every respect.
                                  16          Accordingly, and for the reasons set forth in the Report, this action is REMANDED to the
                                  17   Superior Court of California for the County of San Mateo, Case No. 18UDL00593. The Clerk
                                  18   shall remand this action to the state court forthwith and close the case file.1
                                  19          This Order terminates Docket Numbers 8, 12, 16, and 19.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: November 8, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                  23
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27
                                              1
                                  28            In light of the Court’s Order, plaintiffs’ motions to remand the action (Dkt. Nos. 8, 12)
                                       and to shorten time to have the same heard (Dkt. No. 19) are DENIED AS MOOT.
